Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 1-37 are active in this application.
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I)	Claims 1-13 drawn to storing genomic annotation data, receiving variants, generating and producing an annotation file by comparing variants, classified in class G16B50/10.
	II)	 Claims 14-30 drawn to generating annotation file by mapping plurality of variants to at least one known gene and populating the annotation file with the annotated variants identifying at least one known gene, classified in class G16B20/30.
	III) 	Claims 31-32 drawn to estimating the correlation between genomic variants and a defined phenotype by generate a measure of relative linkage for each of the variant associated genes to the set of seed genes, classified in class G16B20/40.	
	IV) 	Claims 33-36 drawn to mapping all of the plurality of variants of the whole human genome to at least one known gene, evaluating a linkage between seed genes and the mapped genes and sorting the mapped genes in accordance with the evaluated linkage, classified in class G16B20/00.
	V)	Claim 37 drawn to treating subjects with a pharmaceutical by testing a subject for a defined genotype by the presence or absence of at least one minor allele at a collapsed set of one or more variant sites and administering the pharmaceutical to the subject, classified in class G16B50/00.
	

Inventions I-V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are they have different modes of operation and designs, group I describes storing genomic annotation data, receiving variants, generating and producing an annotation file by comparing variants, group II describes generating annotation file by mapping plurality of variants to at least one known gene and populating the annotation file with the annotated variants identifying at least one known gene, group III describes estimating the correlation between genomic variants and a defined phenotype by generate a measure of relative linkage for each of the variant associated genes to the set of seed genes, group IV describes mapping all of the plurality of variants of the whole human genome to at least one known gene, evaluating a linkage between seed genes and the mapped genes and sorting the mapped genes in accordance with the evaluated linkage, and group V describes treating subjects with a pharmaceutical by testing a subject for a defined genotype by the presence or absence of at least one minor allele at a collapsed set of one or more variant sites and administering the pharmaceutical to the subject.

4.	Because these inventions are independent or distinct for the reasons given above and there would be a burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C.103(a) of the other invention.
7. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).	


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/     Primary Examiner of Art Unit 2153